NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JOHN PACIOUS,
Petiti0ner,
V.
NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION,
Responden,t.
2011-3215 "
Petition for Review of the Merit SyStems Protection
Board in case no. DC0752100745-I-1.
ON MOTION
ORDER
John PaciouS moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls 0RDERED THA'P:
The motion is granted

PAc1oUs v. NAsA 2
FoR THE CoURT
SEP 1 4  lsi Jan Horbal_\;
Date Jan Horba1y
C1erk
cc: John PaciouS
Jeanne E. Davidson, Esq.
FsLEz\
21 v.s. . -
8 rE3¥§'5€§AiPd§?;bSnF°R
SEP 1 4 2011
JAN HBRBALY
CLEHK
~